Citation Nr: 0916972	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  01-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
type II, to include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from April 1951 
to April 1954 and with the Air Force from November 1956 until 
September 1957.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama for additional development.  These claims 
were also previously remanded by the Board in November 2004 
and July 2003 for additional development.  Prior to the 
Remands, this matter was before the BVA on appeal from a 
January 2001 rating decision.  

The January 2001 rating decision also denied service 
connection for residuals of a cervical rib syndrome, claimed 
as a left shoulder disorder, and emphysema.  That rating 
decision also denied reopening claims for service connection 
for asbestosis, a bilateral knee disorder, and asthma.  An 
April 2004 RO decision review officer decision granted 
service connection, with a 100 percent evaluation, for 
emphysema, asthma, and granted a 20 percent evaluation for 
degenerative arthritis of the left shoulder; the RO deemed 
these decisions to be full grants of these claims.  A June 
2008 BVA decision reopened the Veteran's claim for service 
connection for asbestosis and denied service connection on 
the merits.  The BVA decision also denied reopening the 
Veteran's claim for a bilateral knee disorder.  These claims 
are not currently before the Board.

The Veteran testified at a Board hearing held before a 
Veterans Law Judge, via a video conference at the local VA 
office, in August 2002.  In March 2008 the Board informed him 
that the Veterans Law Judge who conducted the hearing was no 
longer employed by the Board and advised him that he was 
entitled to another hearing. The Board stated that if the 
Veteran did not respond to the letter within 30 days from the 
date of the letter, it would assume that he did not want an 
additional hearing. To date, the Veteran has not responded 
and thus the Board will adjudicate his claim based on the 
current record.

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008), found that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury, when it is an independent claim 
based on distinct factual bases.  Essentially, claims based 
upon distinctly diagnosed diseases or injuries must be 
considered separate and distinct claims.  The Veteran has 
neither claimed nor submitted evidence of any new diagnoses 
for new claims.  As such, the current claims will be 
considered on the basis of new and material evidence and not 
as separate and distinct claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A final May 1997 rating decision denied claims for service 
connection for hypertension and diabetes.  

2.  The evidence associated with the claims file since the 
May 1997 final denial does not relate to an unestablished 
fact necessary to substantiate the claims for service 
connection for hypertension or diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The May 1997 rating decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the May 1997 rating decision is 
not new and material; the claim of entitlement to service 
connection for hypertension is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  Evidence received since the May 1997 rating decision is 
not new and material; the claim of entitlement to service 
connection for diabetes mellitus, type II, is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the Veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

However, the VCAA notice was provided by way of letters sent 
to the Veteran, including in November 2003 and August 2005, 
and most recently in March 2006, that fully addressed all 
three notice elements.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that his service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
pertinent federal records pertinent to his claims.  Finally, 
he was informed that it was his responsibility to support his 
claim with appropriate evidence, though VA would help him 
obtain records from any non-federal sources.  Any timing 
error was cured by the subsequent readjudication of the 
Veteran's claims by a September 2008 Supplemental Statement 
of the Case.

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
January 2001 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection, additional new and material evidence notice was 
provided in June 2006.  The Veteran was also provided 
specific information as to why his claims were denied, s in 
the April 2004, June 2007, and September 2008 Supplemental 
Statements of the Case.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial and that a reasonable 
person would be able to determine what is necessary to 
support his claims.  Additionally, the September 2008 
Supplemental Statement of the Case readjudicated the claims, 
curing any timing errors as to the notice provided.

With respect to the Dingess requirements, the June 2007 
Supplemental Statement of the Case provided the Veteran with 
notice of what type of information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that document, the RO effectively satisfied the remaining 
notice requirements with respect to the issues on appeal.  
Although that notice addressed the rating criteria and 
effective date provisions after the initial adjudication of 
the claims, they were subsequently readjudicated in a 
September 2008 Supplemental Statement of the Case.  Thus any 
timing error was cured by the readjudication of the claims.

Additionally, when, through no fault of the Veteran, records 
under the control of the Government are unavailable, VA's 
duty then requires that VA advise the Veteran of his right to 
support his claim by submitting alternate sources of 
evidence, including service medical personnel statements, or 
lay evidence, such as "buddy" affidavits or statements.  
Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  Washington 
v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 
19 Vet. App. 215 (2005).  The Veteran was provided notice 
regarding the loss of the Veteran's record in September 2000.  
The Veteran demonstrated actual knowledge of the loss of his 
records in a June 2001 Report of Contact.  The June 2007 and 
September 2008 Supplemental Statement of the Case also 
indicated that lay evidence could be pertinent to the 
Veteran's claim, indicating that a reasonable person should 
know that lay evidence could be provided to support his 
claim.  Additionally, the Veteran submitted lay evidence from 
his wife, at his August 2002 hearing, indicating actual 
knowledge of his ability to provide lay evidence.  
Furthermore, the Veteran is represented by the DAV, which 
provided guidance on his claim. 

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
Social Security Administration records, as well as other 
identified medical records.   The Veteran's has submitted 
statements and lay evidence from his wife.  He was also 
provided an opportunity to set forth his contentions during a 
hearing before a Veterans Law Judge.  

Given the absence of new and material evidence submitted by 
the claimant, the duty to assist is not triggered, and a VA 
examination is unnecessary.  See 38 U.S.C. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1353 (Fed.Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. app. 542, 546 
(1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks to reopen previously denied claims for 
service connection for hypertension and diabetes mellitus, 
type II.  A review of the record indicates that the Veteran 
was previously denied service connection for those disorders 
in a May 1997 rating decision.  The Veteran was untimely in 
filing a substantive appeal, following the issuance of a 
Statement of the Case, and was informed of that fact in a 
March 1999 letter.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).   

The RO appears to have reopened the Veteran's claim for 
service connection for diabetes mellitus, type II.  However, 
the question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material." 
Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembles is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). There 
has been a regulatory change in the definition of new and 
material evidence under 38 C.F.R. § 3.156(a) that is 
applicable to all claims filed on or after August 29, 2001. 
As the Veteran's claim in this case was filed prior to August 
29, 2001, the earlier version of the definition of new and 
material evidence set forth above remains applicable in this 
case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the May 1997 rating 
decision consisted of some service treatment records, which 
generally did not indicate complaints of symptoms of or 
treatment for either hypertension or diabetes mellitus, type 
II.  
A general VA examination was also of record from March 1997.  
The report indicated that he had had hypertension for 3 years 
and had been diagnosed with non-insulin dependent diabetes 
mellitus the prior year.  The Veteran also provided a 
subsequent March 1999 statement reporting Agent Orange 
exposure while acting as a Merchant Marine in the years 
following his discharge from service.  

The May 1997 rating decision found that the evidence did not 
show a link between either the Veteran's claimed hypertension 
or diabetes mellitus, type II and service.

The January 2001 rating decision, currently on appeal, found 
no new and material evidence provided to support the 
Veteran's claims.  A July 2001 rating decision also appears 
to have reopened the Veteran's claim, and denied service 
connection for diabetes mellitus, associated with herbicide 
exposure, since the Veteran did not develop diabetes 
mellitus, type II, in service and his alleged herbicide 
exposure occurred after his military discharge.  
Specifically, the Veteran's alleged Agent Orange exposure 
occurred following his discharge from active service, which 
was neither in Vietnam or during the Vietnam era.  Rather, 
his alleged exposure occurred during a period when 
presumptive service connection for diabetes mellitus, type 
II, due to Agent Orange exposure would not apply, while he 
was serving as a Merchant Marine in the years following his 
discharge from active service.   

Subsequent to the May 1997 rating decision, no opinions as to 
the etiology of either his hypertension or diabetes mellitus, 
type II have been provided.  VA outpatient treatment records 
did not note either hypertension or diabetes mellitus, type 
II, for decades following his discharge, though they did 
demonstrate that the Veteran was treated for both disorders; 
they did not provide any opinions as to the etiology of 
either disorder.  For example, an August 2002 VA outpatient 
treatment record noted that the Veteran had hypertension and 
diabetes mellitus, type II, for 7-8 years, but did not 
provide an opinion as to the etiology of either disorder.  

Private medical records were also associated with the claims 
file indicating diagnoses of hypertension and diabetes 
mellitus, type II; however, none of the records provided any 
medical evidence as to the etiology of either disorder.  For 
example, A February 1997 private medical record, from Dr. 
R.H.W., noted that the Veteran had hypertension and diabetes 
mellitus, type II, for 2 years, but did not provide a medical 
opinion as to the etiology of either disorder.  None of the 
medical records submitted subsequent to the prior final 
decision provided any medical nexus opinions relating the 
etiology of the Veteran's claimed disorders to service.  

In his current attempt to reopen the claim, the Veteran has 
also filed additional personal statements, claiming exposure 
to Agent Orange while serving as a Merchant Marine in the 
years following his discharge from naval service, which was 
reported in his October 2001 VA Form 9.  He has also provided 
statements, including lay statements from his wife, in an 
August 2002 hearing, regarding his current physical health.

Although the evidence submitted since the May 1997 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the Veteran's claimed hypertension or diabetes mellitus, type 
II, to his active service.  The newly submitted medical 
evidence only demonstrates what was previously known, that 
the Veteran was treated for his claimed disorders decades 
following his discharge from active service.  Additionally, 
the new lay evidence attesting to the Veteran's claims are 
redundant of earlier statements of wherein the Veteran 
claimed to have disorders in question, but do not provide 
competent medical evidence supportive of his claim.  

The evidence received since the May 1997 rating decision does 
not contain credible medical evidence indicting that the 
Veteran has hypertension or diabetes mellitus, type II, 
related to service.  As previously stated under the standards 
for new and material evidence applicable for the Veteran's 
claim, new and material evidence is evidence that has not 
been previously submitted, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2000).  The additional evidence received does not 
bear directly and substantially on the matter of whether the 
Veteran's hypertension or diabetes mellitus, type II, is 
related to his active service.  The additional evidence 
submitted is not so significant that it must be considered to 
make a fair determination of the merits of the claims.  
Rather, the medical evidence is redundant of previously 
submitted evidence indicating that the Veteran has diabetes 
mellitus, type II, and hypertension, that he is currently 
receiving treatment for both disorders, and that both 
disorders were diagnosed following service.  However, no 
medical evidence as to the etiology of either disorder has 
been submitted.  Similarly, the lay evidence is redundant of 
the Veteran's previous claims that he developed hypertension 
and diabetes mellitus, type II, due to service.  Accordingly, 
the Board finds that the claims for service connection may 
not be reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for hypertension is denied.

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for diabetes mellitus, type II, is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


